HARDING, Chief Justice,
dissenting.
I dissent for reasons stated in my dissenting opinion in State v. Ellis, 718 So.2d 749, 23 Fla. L. Weekly S382 (Fla.1998). The majority opinion states that Lopez “had conferred with his lawyer immediately before the strikes were made.” The record reflects that Lopez did confer with defense counsel during the questioning of the jury panel. However, there is nothing in the record to indicate that Lopez was informed of his right to be present at sidebar or that Lopez was consulted as to which jurors should be challenged.
ANSTEAD, J., concurs.